Citation Nr: 1301887	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  09-45 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral knee disorders.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbosacral spine disorder.  

3.  Entitlement to an increased rating in excess of 20 percent for degenerative arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1965 to October 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for bilateral knee disorders and a low back disorder and for an increased rating for degenerative arthritis of the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for bilateral knee disorders was last denied by the RO in a February 2005 rating action on the basis that there was no evidence of these disabilities during service or that the disabilities were related to the Veteran's service connected left ankle disability.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the February 2005 decision denying service connection for bilateral knee disabilities, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  Service connection for a low back disability was denied by the RO in an August 2002 rating action on the basis that there was no medical evidence to establish a relationship between acute back pain in service and a back disorder first demonstrated in 1985.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal. 

4.  Since the August 2002 decision denying service connection for a low back disability, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the February 2005 decision of the RO that denied service connection for bilateral knee disabilities is new and material; thus, the claims of service connection for these disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The additional evidence received subsequent to the August 2002 decision of the RO that denied service connection for a low back disability is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A November 2007 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  With regard to the applications to reopen the claims of service connection for bilateral knee and low back disabilities, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  Moreover, in light of the decisions in the case, this aspect will be addressed in the remand portion of this decision.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening Service Connection for Bilateral Knee Disabilities

Service connection for bilateral knee disabilities was previously denied by the RO in August 2002 and February 2005 rating decisions.  The last decision denial on any basis is to be finalized Evans v. Brown 9 Vet. App. 273 (1996).  The Veteran did not appeal the determinations.  The basis for the February 2005 decision was that there was no evidence to show that the Veteran's degenerative joint disease of the knees was related to service, was not related to service-connected left ankle disability, and there was no evidence of the disability during military service.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the February 2005 rating decision included the Veteran's STRs that showed no complaint or manifestation of a disability of either knee.  On examination for separation from service, the Veteran reported that he did not have, nor had he had, a "trick" or locked knee.  Clinical evaluation of the lower extremities was normal.  In a February 1996 statement from a private physician, it was reported that the Veteran had sustained an on-the-job injury of the right knee in July 1995.  Private and VA treatment records show arthritis of each knee in 2004.  In a January 2005 VA examination an opinion was rendered that, at present, the altered gait pattern caused by the Veteran's service-connected left ankle disability was no severe enough to have caused arthritis in the Veteran's left knee, but that given enough time, the left ankle disability could produce an exacerbation of a pre-existing osteoarthritic condition in the left knee.  The examiner went on to opine that there was no obvious connection between the Veteran's left ankle disability and bilateral knee arthritis.  

Evidence received subsequent to the February 2005 rating decision includes lay statements from friends and family who indicate that the Veteran walks with a significant limp caused by his service-connected left ankle disability.   This, in turn, is believed to cause knee pain.  In an August 2007 VA outpatient treatment report, it was indicated that the Veteran's abnormal gait was affecting his knees and hips.  In a December 2007 statement, a VA physician indicated, after treating the Veteran for the past four years, it was believed that there was a correlation between the Veteran's service-connected ankle disability and increasing problems with the knees and back.  

As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 510.  The Board finds the lay statements that attest to the Veteran's limp as a result of his service-connected left ankle disability in combination with the medical evidence that there is a relationship between the abnormal gait and the knee disabilities, constitutes new and material evidence such that the claim may be reopened.  To this extent, the appeal is allowed.  

Reopening Service Connection for a Low Back Disability

Service connection for a low back disability was previously denied by the RO in an August 2002 rating decision on the basis that, while there was a record of low back complaints in service, there were no permanent residuals or chronic disability shown in the STRs or demonstrated by evidence following service.  As the Veteran did not appeal this determination, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  See Manio, 1 Vet. App. at 140.  

Evidence of record at the time of the August 2002 decision included the Veteran's STRs that showed that the Veteran had complaints of back pain while on active duty, and reported having had recurrent back pain in his medical history report for separation from service.  Clinical evaluation of the spine at separation from active duty was normal.  Private treatment records, dated in September 1995, show that the Veteran had a past history of back surgery for a cyst removal.  There is no relationship with service indicated in this report.  

Evidence received subsequent to the August 2002 rating decision includes lay statements from friends and family who indicate that the Veteran walks with a significant limp caused by his service-connected left ankle disability.   This, in turn, is believed to cause low back pain.  An August 2007 VA outpatient treatment report shows that the Veteran's abnormal gait was affecting his knees and hips.  In a December 2007 statement, a VA physician indicated, after treating the Veteran for the past four years, it was believed that there was a correlation between the Veteran's service-connected ankle disability and increasing problems with the knees and back.  An August 2008 report from the Veteran's private physician includes a report of X-ray studies showing osteophyte formation of L4 and L5 and shows an impression of lumbago, possible failed back syndrome.  

The August 2002 rating decision that denied service connection for a low back disability was based, in part on the fact that there was no demonstration of a chronic back disability.  The current medical evidence establishes that there is a chronic back disability, which, in December 2007 was possibly related to the Veteran's service-connected left ankle disability.  As previously noted, there are several lay statements in the record that attest to the Veteran's abnormal gait as a result of his service-connected left ankle disability.  As a chronic disability is now demonstrated and there is an opinion in the record that the low back disability is related to the service-connected left ankle disability, it is found that new and material evidence has been submitted such that the claim may be reopened.  To this extent, the appeal is allowed.  


ORDER

New and material evidence having been received, the claim of service connection for bilateral knee disabilities is reopened.  

New and material evidence having been received, the claim of service connection for a low back disabilities is reopened.  


REMAND

As the claims of service connection for a bilateral knee and low back disabilities have been reopened, the claims must now be reviewed de novo.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

In this case, the fact that the Veteran was treated for a low back disorder in service and has recently received treatment for arthritis of the lumbosacral spine and possible failed back syndrome, and the assertion that the current low back and knee disabilities may be associated with his service-connected left ankle disability, the low threshold standards of McLendon are met in this case.  As such, a VA examination with medical opinion is warranted.  

Regarding the claim of increased rating for a left ankle disability, during his testimony before the undersigned at the Board hearing in October 2012, the Veteran indicated that his left ankle disability had worsened since his most recent compensation examination in December 2007.  In support of this contention he pointed out that his pain medication has been altered from Motrin to Hydrocodone, which is much stronger.  He also indicated that he had recently received treatment for his left ankle disability through clinics of the VA South Texas Healthcare System (VAMC).  In light of this contention, it is found that an additional examination is warranted in this case.  

Accordingly, the issues of service connection for bilateral knee and low back disabilities and an increased rating for left ankle disability are REMANDED for the following actions:


1.  After obtaining any necessary consent, The RO/AMC should contact the VAMC and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received since 2010.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his bilateral knee and low back disabilities.  The examiner should be requested to render opinions regarding whether it is at least as likely as not (probability 50 percent or more) that: 

a.  the disability of either knee is related to service or to the Veteran's service-connected left ankle disability.  The examiner should specifically comment on whether the left ankle disability either  caused or aggravated a disability of either knee.  

b.  the disability of the low back knee is related to service or to the Veteran's service-connected left ankle disability.  The examiner should specifically comment on whether the left ankle disability either  caused or aggravated a disability of the low back.  

c.  The appellant should be scheduled for VA orthopedic examination to determine the current extent of the arthritis of the left ankle  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disorder and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The examiner must then render an opinion concerning the effect of the appellant's service-connected disability on his ordinary activity and his ability to procure and maintain employment.

The claims folder should be made available for review in connection with this examination.  The examiners should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


